UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended Commission File Number JUNE 30, 2007 000-21329 TIB FINANCIAL CORP. (Exact name of registrant as specified in its charter) FLORIDA 65-0655973 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 599 9th STREET NORTH, SUITE 101, NAPLES, FLORIDA 34102-5624 (Address of principal executive offices) (Zip Code) (239) 263-3344 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.TYes£No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): £ Large accelerated filer T Accelerated filer £ Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).£YesTNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $0.10 Par Value 12,821,216 Class Outstanding as ofJuly 31, 2007 TIB FINANCIAL CORP. FORM 10-Q For the Quarter Ended June 30, 2007 INDEX PART I.FINANCIAL INFORMATION Page Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures About Market Risk 24 Item 4.Controls and Procedures 24 PART II.OTHER INFORMATION Item 1a. Risk Factors 25 Item 4.Submission of Matters to a Vote of Security Holders 25 Item 5.Other Information 25 Item 6.Exhibits 25 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements TIB FINANCIAL CORP. CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share amounts) June 30, 2007 December 31, 2006 (Unaudited) Assets Cash and due from banks $ 21,147 $ 25,223 Federal funds sold and securities purchased under agreements to resell 24,343 30,329 Cash and cash equivalents 45,490 55,552 Investment securities available for sale 146,601 131,199 Loans, net of deferred loan costs and fees 1,087,264 1,065,468 Less: Allowance for loan losses 9,949 9,581 Loans, net 1,077,315 1,055,887 Premises and equipment, net 37,256 34,102 Goodwill 4,614 106 Intangible assets, net 2,795 813 Accrued interest receivable and other assets 44,702 41,434 Total Assets $ 1,358,773 $ 1,319,093 Liabilities and Shareholders’ Equity Liabilities Deposits: Noninterest-bearing demand $ 173,196 $ 159,380 Interest-bearing 870,903 870,077 Total deposits 1,044,099 1,029,457 Federal Home Loan Bank (FHLB) advances 130,000 125,000 Short-term borrowings 32,062 22,250 Long-term borrowings 33,000 37,000 Accrued interest payable and other liabilities 17,342 19,524 Total liabilities 1,256,503 1,233,231 Shareholders’ equity Preferred stock – no par value: 5,000,000 shares authorized, 0 shares issued - - Common stock - $.10 par value: 40,000,000 shares authorized, 12,821,216 and 11,720,527 shares issued 1,282 1,172 Additional paid in capital 55,661 40,514 Retained earnings 46,724 44,620 Accumulated other comprehensive loss (1,397 ) (444 ) Total shareholders’ equity 102,270 85,862 Total Liabilities and Shareholders’ Equity $ 1,358,773 $ 1,319,093 See accompanying notes to consolidated financial statements 3 Table of Contents TIB FINANCIAL CORP. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three months ended June 30, Six months ended June 30, (Dollars in thousands, except per share amounts) 2007 2006 2007 2006 Interest and dividend income Loans, including fees $ 21,398 $ 19,013 $ 42,356 $ 36,341 Investment securities: Taxable 1,547 1,360 2,981 2,410 Tax-exempt 168 178 339 343 Interest-bearing deposits in other banks 4 7 12 11 Federal Home Loan Bank stock 124 54 236 90 Federal funds sold and securities purchased under agreements to resell 709 210 1,405 506 Total interest and dividend income 23,950 20,822 47,329 39,701 Interest expense Deposits 9,614 7,764 19,143 14,388 Federal Home Loan Bank advances 1,490 504 2,960 745 Short-term borrowings 286 158 484 283 Long-term borrowings 678 447 1,358 854 Total interest expense 12,068 8,873 23,945 16,270 Net interest income 11,882 11,949 23,384 23,431 Provision for loan losses 632 982 1,104 1,536 Net interest income after provision for loan losses 11,250 10,967 22,280 21,895 Non-interest income Service charges on deposit accounts 657 576 1,300 1,132 Fees on mortgage loans sold 406 357 939 782 Other income 547 611 1,250 1,080 Total non-interest income 1,610 1,544 3,489 2,994 Non-interest expense Salaries and employee benefits 5,698 4,909 11,202 9,857 Net occupancy and equipment expense 1,977 1,503 3,886 2,985 Other expense 2,513 2,342 5,076 4,485 Total non-interest expense 10,188 8,754 20,164 17,327 Income before income tax expense 2,672 3,757 5,605 7,562 Income tax expense 960 1,428 2,022 2,870 Income from continuing operations 1,712 2,329 3,583 4,692 Discontinued operations Income from merchant bankcard operations - 272 - 272 Income tax expense - 105 - 105 Income from discontinued operations - 167 - 167 Net Income $ 1,712 $ 2,496 $ 3,583 $ 4,859 Basic earnings per common share Continuing operations $ 0.14 $ 0.20 $ 0.30 $ 0.41 Discontinued operations - 0.02 - 0.01 Basic earnings per share $ 0.14 $ 0.22 $ 0.30 $ 0.42 Diluted earnings per common share Continuing operations $ 0.14 $ 0.20 $ 0.29 $ 0.40 Discontinued operations - 0.01 - 0.01 Diluted earnings per share $ 0.14 $ 0.21 $ 0.29 $ 0.41 See accompanying notes to consolidated financial statements 4 Table of Contents TIB FINANCIAL CORP. Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) (Dollars in thousands, except per share amounts) Shares Common Stock Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance, April 1, 2007 11,836,027 $ 1,184 $ 41,534 $ 45,781 $ (374 ) $ 88,125 Comprehensive income: Net income 1,712 1,712 Other comprehensive income, net of tax benefit of $638: Net market valuation adjustment on securities available for sale (1,023 ) Other comprehensive loss, net of tax (1,023 ) Comprehensive income $ 689 Restricted stock grants 25,189 3 (3 ) - Stock-based compensation 170 170 The Bank of Venice acquisition 944,400 94 13,862 13,956 Exercise of stock options 15,600 1 98 99 Cash dividends declared, $.06 per share (769 ) (769 ) Balance, June 30, 2007 12,821,216 $ 1,282 $ 55,661 $ 46,724 $ (1,397 ) $ 102,270 Shares Common Stock Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance, April 1, 2006 11,668,076 $ 1,166 $ 39,574 $ 39,813 $ (876 ) $ 79,677 Comprehensive income: Net income 2,496 2,496 Other comprehensive loss, net of tax benefit of $816: Net market valuation adjustment on securities available for sale (1,262 ) Other comprehensive loss, net of tax (1,262 ) Comprehensive income $ 1,234 Restricted stock cancellations (10,000 ) - Stock-based compensation 154 154 Exercise of stock options 24,764 2 141 143 Income tax benefit from stock options exercised 4 4 Cash dividends declared, $.05875 per share (686 ) (686 ) Balance, June 30, 2006 11,682,840 $ 1,168 $ 39,873 $ 41,623 $ (2,138 ) $ 80,526 Continued 5 Table of Contents Shares Common Stock Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance, January 1, 2007 11,720,527 $ 1,172 $ 40,514 $ 44,620 $ (444 ) $ 85,862 Comprehensive income: Net income 3,583 3,583 Other comprehensive income, net of tax benefit of $595: Net market valuation adjustment on securities available for sale (953 ) Other comprehensive loss, net of tax (953 ) Comprehensive income $ 2,630 Restricted stock grants 25,189 3 (3 ) - Stock-based compensation 313 313 The Bank of Venice acquisition 944,400 94 13,862 13,956 Exercise of stock options 131,100 13 970 983 Income tax benefit related to stock based compensation 5 5 Cash dividends declared, $.12 per share (1,479 ) (1,479 ) Balance, June 30, 2007 12,821,216 $ 1,282 $ 55,661 $ 46,724 $ (1,397 ) $ 102,270 Shares Common Stock Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance, January 1, 2006 11,585,196 $ 1,158 $ 38,973 $ 38,136 $ (743 ) $ 77,524 Comprehensive income: Net income 4,859 4,859 Other comprehensive loss, net of tax benefit of $896: Net market valuation adjustment on securities available for sale (1,395 ) Other comprehensive loss, net of tax (1,395 ) Comprehensive income $ 3,464 Restricted stock cancellations, net of 8,680 restricted stock issuances (1,320 ) - Stock-based compensation 270 270 Exercise of stock options 98,964 10 594 604 Income tax benefit from stock options exercised 36 36 Cash dividends declared, $.1175 per share (1,372 ) (1,372 ) Balance, June 30, 2006 11,682,840 $ 1,168 $ 39,873 $ 41,623 $ (2,138 ) $ 80,526 6 Table of Contents TIB FINANCIAL CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (Unaudited) (Dollars in thousands) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income $ 3,583 $ 4,859 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,577 1,328 Provision for loan losses 1,104 1,536 Deferred income tax benefit (143 ) (192 ) Gain on sale of merchant bankcard processing segment - (272 ) Stock based compensation 313 270 Other (271 ) (87 ) Mortgage loans originated for sale (61,274 ) (53,024 ) Proceeds from sales of mortgage loans 62,216 51,539 Fees on mortgage loans sold (931 ) (782 ) (Increase) decrease in accrued interest receivable and other assets (1,294 ) 650 Decrease in accrued interest payable and other liabilities (2,046 ) (3,605 ) Net cash provided by (used in) operating activities 2,834 (2,220 ) Cash flows from investing activities: Purchases of investment securities available for sale (24,013 ) (37,459 ) Repayments of principal and maturities of investment securities available for sale 9,391 7,007 Cash equivalent acquired from The Bank of Venice 10,176 - Cash paid for The Bank of Venice (568 ) - Net purchase of FHLB stock (223 ) (2,068 ) Net decrease (increase) in loans 31,277 (121,064 ) Purchases of premises and equipment (2,136 ) (6,969 ) Proceeds from sale of loans 152 - Proceeds from sale of premises, equipment and intangible assets 525 168 Net cash provided by (used in) investing activities 24,581 (160,385 ) Cash flows from financing activities: Net increase in demand, money market and savings accounts 56,048 52,747 Net (decrease) increase in time deposits (98,912 ) 46,117 Net increase in federal funds purchased and securities sold under agreements to repurchase 9,812 2,895 Net proceeds from issuance of trust preferred securities - 19,995 Increase in long term FHLB advances - 35,000 Repayment of notes payable (4,000 ) - Proceeds from exercise of stock options 983 604 Income tax benefit related to stock-based compensation 5 36 Cash dividends paid (1,413 ) (1,366 ) Net cash provided by (used in) financing activities (37,477 ) 156,028 Net decrease in cash and cash equivalents (10,062 ) (2,137 ) Cash and cash equivalents at beginning of period 55,552 41,510 Cash and cash equivalents at end of period $ 45,490 $ 39,373 Supplemental disclosures of cash flow: Interest $ 26,683 $ 16,103 Income taxes 1,763 6,760 Fair value of noncash assets acquired 68,229 - Fair value of liabilities assumed 63,673 - Fair value of common stock and stock optionsissued 13,956 - See accompanying notes to consolidated financial statements 7 Table of Contents TIB FINANCIAL CORP. Unaudited Condensed Notes to Consolidated Financial Statements June 30, 2007 (Dollars in thousands except for share and per share amounts) Note 1 – Basis of Presentation & Accounting Policies TIB Financial Corp. is a financial holding company headquartered in Naples, Florida.TIB Financial Corp. is a multi-bank holding company which owns and operates TIB Bank and The Bank of Venice, with a total of nineteen banking offices in Florida that are located in Monroe, Miami-Dade, Collier, Lee, Highlands and Sarasota counties. The accompanying unaudited consolidated financial statements for TIB Financial Corp. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statement presentation.For further information and an additional description of the Company’s accounting policies, refer to the Company’s annual report on Form 10-K for the year ended December 31, 2006. The consolidated statements include the accounts of TIB Financial Corp. and its wholly-owned subsidiaries, TIB Bank and The Bank of Venice (subsequent to its acquisition on April 30, 2007), collectively known as the Company.All significant inter-company accounts and transactions have been eliminated in consolidation.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Certain amounts previously reported on have been reclassified to conform to the current period presentation. The share and per share amounts discussed throughout this document have been adjusted to account for the effects of the two-for-one stock split distributed October 23, 2006 to shareholders of record on October 9, 2006. As used in this document, the terms “we,” “us,” “our,” “TIB Financial,” and “Company” mean TIB Financial Corp. and its subsidiaries (unless the context indicates another meaning) and the term “Banks” means TIB Bank and The Bank of Venice. Critical Accounting Policies The accounting and reporting policies of the Company are in accordance with accounting principles generally accepted within the United States of America and conform to general practices within the banking industry. Allowance for Loan Losses The allowance for loan losses is a valuation allowance for probable incurred credit losses, which is increased by the provision for loan losses and decreased by charge-offs less recoveries.Loan losses are charged against the allowance when management believes the uncollectiblity of a loan balance is confirmed.Subsequent recoveries, if any, are credited to the allowance.Management estimates the allowance balance required based on factors including past loan loss experience, the nature and volume of the portfolio, information about specific borrower situations and estimated collateral values, economic conditions, and other factors.Allocations of the allowance may be made for specific loans, but the entire allowance is available for any loan that, in management’s judgment, should be charged off. The allowance consists of specific and general components.The specific component relates to loans that are individually classified as impaired or loans otherwise classified as special mention, substandard or doubtful.The general component covers non-classified loans and is based on historical loss experience adjusted for current factors. A loan is considered impaired when it is probable that not all principal and interest amounts will be collected according to the loan contract.Individual commercial, commercial real estate and residential real estate loans exceeding certain size thresholds established by management are individually evaluated for impairment.If a loan is considered to be impaired, a portion of the allowance is allocated so that the loan is reported net, at the present value of estimated future cash flows using the loan’s existing rate or at the fair value of collateral if repayment is expected solely from the collateral.Large groups of smaller balance homogeneous loans, such as consumer and indirect auto dealer loans, are collectively evaluated for impairment, and accordingly, they are not separately identified for impairment disclosures. 8 Table of Contents TIB FINANCIAL CORP. Unaudited Condensed Notes to Consolidated Financial Statements June 30, 2007 (Dollars in thousands except for share and per share amounts) Earnings Per Common Share Basic earnings per share is net income divided by the weighted average number of common shares and vested restricted shares outstanding during the period. Diluted earnings per share includes the dilutive effect of additional potential common shares issuable under stock options and the dilutive effect of unvested restricted shares computed using the treasury stock method. Additional information with regard to the Company’s methodology and reporting of the allowance for loan losses and earnings per common share is included in the 2006 Annual Report on Form 10-K. Acquisitions The Company accounts for its business combinations based on the purchase method of accounting. The purchase method of accounting requires the Company to determine the fair value of the tangible net assets and identifiable intangible assets acquired. The fair values are based on available information and current economic conditions at the date of acquisition. The fair values may be obtained from independent appraisers, discounted cash flow present value techniques, management valuation models, quoted prices on national markets or quoted market prices from brokers. These fair value estimates will affect future earnings through the disposition or amortization of the underlying assets and liabilities. While management believes the sources utilized to arrive at the fair value estimates are reliable, different sources or methods could have yielded different fair value estimates. Such different fair value estimates could affect future earnings through different values being utilized for the disposition or amortization of the underlying assets and liabilities acquired. Recent Accounting Pronouncements The Company adopted the provisions of Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”), on January 1, 2007.The adoption of FIN 48 had no affect on the Company’s financial statements. The Company has no material unrecognized tax benefits and does not anticipate any increase in unrecognized benefits during 2007 relative to any tax positions taken prior to January 1, 2007.Should the accrual of any interest or penalties relative to unrecognized tax benefits be necessary, it is the Company’s policy to record such accruals in its income taxes accounts; no such accruals exist as of January 1, 2007.The Company and its subsidiaries file a consolidated U.S. federal income tax return and a consolidated income tax return in the state of Florida.These returns are subject to examination by taxing authorities for all years after 2002. In September 2006, FASB issued Statement No. 157, “Fair Value Measurements” (“FAS 157”). FAS 157 provides guidance for using fair value to measure assets and liabilities. FAS 157 will apply whenever another standard requires (or permits) assets or liabilities to be measured at fair value. FAS 157 provides guidance about the extent to which companies measure assets and liabilities at fair value, the information used to measure fair value and the effect that fair value measurements have on earnings. FAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Management has not yet completed its evaluation of the impact of FAS 157. In September 2006, the FASB Emerging Issues Task Force finalized Issue No. 06-4, “Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements”.This issue requires that a liability be recorded during the service period when a split-dollar life insurance agreement continues after participants’ employment or retirement.The required accrued liability will be based on either the post-employment benefit cost for the continuing life insurance or based on the future death benefit depending on the contractual terms of the underlying agreement.This issue is effective for fiscal years beginning after December 15, 2007.Management has not yet completed its evaluation of the impact of adoption of EITF 06-4 but does not expect it to have a material impact on the financial condition, results of operations, or liquidity of the Company. In September 2006, the FASB Emerging Issues Task Force finalized Issue No. 06-5, “Accounting for Purchases of Life Insurance - Determining the Amount That Could Be Realized in Accordance with FASB Technical Bulletin No. 85-4 (Accounting for Purchases of Life Insurance)”. This issue requires that a policyholder consider contractual terms of a life insurance policy in determining the amount that could be realized under the insurance contract.It also requires that if the contract provides for a greater surrender value if all individual policies in a group are surrendered at the same time, that the surrender value be determined based on the assumption that policies will be surrendered on an individual basis.Lastly, the issue discusses whether the cash surrender value should be discounted when the policyholder is contractually limited in its ability to surrender a policy.This issue is effective for fiscal years beginning after December 15, 2006.The adoption of this issue on January 1, 2007, as required, did not have a material impact on the financial condition, results of operations, or liquidity of the Company. 9 Table of Contents TIB FINANCIAL CORP. Unaudited Condensed Notes to Consolidated Financial Statements June 30, 2007 (Dollars in thousands except for share and per share amounts) In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities”. This Statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This Statement is expected to expand the use of fair value measurement, which is consistent with the Board’s long-term measurement objectives for accounting for financial instruments. This Statement is effective for fiscal years beginning after November 15, 2007. Management has not yet completed its evaluation of the impact of the adoption of this Statement. Note 2 – Investment Securities The amortized cost and estimated fair value of investment securities available for sale at June 30, 2007 and December 31, 2006 are presented below: June 30, 2007 Amortized Cost Unrealized Gains Unrealized Losses Estimated Fair Value U.S. Treasury securities $ 5,090 $ - $ 109 $ 4,981 U.S. Government agencies and corporations 95,946 3 1,619 94,330 States and political subdivisions—tax exempt 10,229 7 273 9,963 States and political subdivisions—taxable 2,536 4 29 2,511 Mortgage-backed securities 17,120 32 130 17,022 Collateralized debt obligations 14,996 - 196 14,800 Marketable equity securities 3,000 - 6 2,994 $ 148,917 $ 46 $ 2,362 $ 146,601 December 31, 2006 Amortized Cost Unrealized Gains Unrealized Losses Estimated Fair Value U.S. Treasury securities $ 5,087 $ - $ 125 $ 4,962 U.S. Government agencies and corporations 84,014 278 1,294 82,998 States and political subdivisions—tax exempt 10,818 22 98 10,742 States and political subdivisions—taxable 2,578 12 - 2,590 Mortgage-backed securities 16,428 94 8 16,514 Collateralized debt obligations 9,996 - 87 9,909 Marketable equity securities 3,000 484 - 3,484 $ 131,921 $ 890 $ 1,612 $ 131,199 Note 3 – Loans Major classifications of loans are as follows: June 30, 2007 December 31, 2006 Real estate mortgage loans: Commercial $ 580,506 $ 546,276 Residential 109,034 82,243 Farmland 8,991 24,210 Construction and vacant land 153,917 157,672 Commercial and agricultural loans 73,426 84,905 Indirect auto dealer loans 131,078 141,552 Home equity loans 17,297 17,199 Other consumer loans 11,356 9,795 Total loans 1,085,605 1,063,852 Net deferred loan costs 1,659 1,616 Loans, net of deferred loan costs $ 1,087,264 $ 1,065,468 10 Table of Contents TIB FINANCIAL CORP. Unaudited Condensed Notes to Consolidated Financial Statements June 30, 2007 (Dollars in thousands except for share and per share amounts) Note 4 – Allowance for Loan Losses Activity in the allowance for loan losses for the six months ended June 30, 2007 and 2006 follows: Six Months Ended June 30, 2007 2006 Balance, January 1 $ 9,581 $ 7,546 Acquisition of The Bank of Venice 667 - Provision for loan losses charged to expense 1,104 1,536 Loans charged off (1,657 ) (718 ) Recoveries of loans previously charged off 254 62 Balance, June 30 $ 9,949 $ 8,426 Note 5 – Earnings Per Share and Common Stock Earnings per share have been computed based on the following weighted average number of common shares outstanding for the three and six months ended June 30, 2007 and 2006: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Basic 12,424,422 11,592,044 12,064,882 11,575,810 Dilutive effect of options outstanding 166,293 256,094 196,988 264,404 Dilutive effect of restricted stock awards 7,943 11,930 10,659 9,962 Diluted 12,598,658 11,860,068 12,272,529 11,850,176 The dilutive effect of stock options and the dilutive effect of unvested restricted shares are the only common stock equivalents for purposes of calculating diluted earnings per common share. Anti-dilutive stock options and unvested restricted shares excluded from the computation of diluted earnings per share are as follows: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Anti-dilutive stock options 237,593 106,426 113,516 76,700 Anti-dilutive restricted stock awards 21,935 - 999 - Note 6 – Capital Adequacy The Company (on a consolidated basis) and the Banks are subject to various regulatory capital requirements administered by federal and state banking agencies. Failure to meet minimum capital requirements result in certain discretionary actions by regulators that could have an effect on the Company’s operations. The regulations require the Company and the Banks to meet specific capital adequacy guidelines that involve quantitative measures of assets, liabilities, and certain off-balance-sheet items as calculated under regulatory accounting practices. The Company’s capital amounts and classifications are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors. 11 Table of Contents TIB FINANCIAL CORP. Unaudited Condensed Notes to Consolidated Financial Statements June 30, 2007 (Dollars in thousands except for share and per share amounts) To be considered well capitalized and adequately capitalized (as defined) under the regulatory framework for prompt corrective action, the Banks must maintain minimum Tier 1 leverage, Tier 1 risk-based, and total risk-based ratios. These minimum ratios along with the actual ratios for the Company and the Banks as of June 30, 2007 and for the Company and TIB Bank as of December 31, 2006, are presented in the following table. Well Capitalized Requirement Adequately Capitalized Requirement June 30, 2007 Actual December 31, 2006 Actual Tier 1 Capital (to Average Assets) Consolidated N/A ≥ 4.0 % 9.2 % 8.8 % TIB Bank ≥5.0 % ≥ 4.0 % 9.1 % 9.0 % The Bank of Venice ≥ 5.0 % ≥ 4.0 % 11.5 % N/A Tier 1 Capital (to Risk Weighted Assets) Consolidated N/A ≥ 4.0 % 11.3 % 10.1 % TIB Bank ≥ 6.0 % ≥ 4.0 % 11.1 % 10.4 % The Bank of Venice ≥ 6.0 % ≥ 4.0 % 16.9 % N/A Total Capital (to Risk Weighted Assets) Consolidated N/A ≥ 8.0 % 12.3 % 11.8 % TIB Bank ≥ 10.0 % ≥ 8.0 % 12.0 % 11.3 % The Bank of Venice ≥ 10.0 % ≥ 8.0 % 18.2 % N/A Note 7. – Acquisition The Company completed the acquisition of The Bank of Venice, a Florida chartered commercial bank, on April 30, 2007 in exchange for consideration consisting of 944,400 shares of the Company’s common stock valued at approximately $13.6 million, cash of $568,000 and stock options valued at $364,000. The total purchase price, which includes certain direct acquisition costs of $173,000, totaled $14.7 million. Under the purchase method of accounting, the assets and liabilities of The Bank of Venice were recorded at their respective estimated fair values as of April 30, 2007 and are included in the accompanying balance sheet as of June 30, 2007. Purchase accounting adjustments will be amortized or accreted into income over the estimated lives of the related assets and liabilities. The Company is currently in the process of refining its estimates of the fair values of intangible assets acquired. Currently, goodwill and other intangible assets approximate $6.7 million. The following table summarizes the estimated fair values of the assets acquired and liabilities assumed as of the date of acquisition: Cash and cash equivalents $ 10,176 Securities available for sale 2,292 Federal Home Loan Bank Stock and other equity securities 496 Loans, net 55,395 Fixed assets 2,720 Goodwill 4,509 Core deposit intangible 2,150 Other 667 Total assets acquired 78,405 Deposits 57,506 FHLB advances 5,000 Other liabilities 1,167 Total liabilities assumed 63,673 Total consideration paid for The Bank of Venice $ 14,732 The acquisition of The Bank of Venice provides an established entry point into the Sarasota County market and allows us to significantly accelerate the rate of franchise growth of the combined entity that would be greater than the Company could achieve on a de novo basis. 12 Table of Contents Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-looking Statements Certain of the matters discussed under the caption "Management's Discussion and Analysis of Financial Condition and Results of Operations" and elsewhere in this Form 10-Q may constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act and as such may involve known and unknown risk, uncertainties and other factors which may cause the actual results, performance or achievements of TIB Financial Corp. (the "Company") to be materially different from future results described in such forward-looking statements. Actual results may differ materially from the results anticipated in these forward-looking statements due to a variety of factors, including, without limitation:the effects of future economic conditions; governmental monetary and fiscal policies, as well as legislative and regulatory changes; the risks of changes in interest rates on the level and composition of deposits, loan demand, and the values of loan collateral, and interest rate risks; the effects of competition from other commercial banks, thrifts, consumer finance companies, and other financial institutions operating in the Company's market area and elsewhere.All forward-looking statements attributable to the Company are expressly qualified in their entirety by these cautionary statements.The Company disclaims any intent or obligation to update these forward-looking statements, whether as a result of new information, future events or otherwise. The following discussion addresses the factors that have affected the financial condition and results of operations of the Company as reflected in the unaudited consolidated statement of condition as of June 30, 2007, and statement of income for the three months and six months ended June 30, 2007.Operating results for the three months and six months ended June 30, 2007 are not necessarily indicative of trends or results to be expected for the year ended December 31, 2007. Quarterly Summary For the second quarter of 2007, net income was $1.71 million and diluted earnings per share were $0.14 compared to $2.50 million and $0.21 in the prior year.Our second quarter 2007 net income from continuing operations was $1.71 million compared to $2.33 million in the prior year.On a per diluted share basis, earnings from continuing operations were $0.14 for the second quarter of 2007 as compared to $0.20 for the second quarter of 2006. Our results of operations during the second quarter of 2007 include the operations of The Bank of Venice subsequent to its acquisition on April 30, 2007. In connection with the acquisition, TIB Financial issued total consideration of approximately $14.7 million consisting of 944,400 shares of common stock, $568,000 of cash and 82,750 stock options in exchange for all of the outstanding common shares and stock options of The Bank of Venice. Dilution to earnings per share for the second quarter of 2007 resulting from the acquisition was approximately $0.01 per share. The decrease in net income from continuing operations for the second quarter of 2007 over the respective prior-year period resulted primarily from a lower net interest margin and increased operating expenses.The net interest margin continues to be impacted by the challenging interest rate environment and highly competitive deposit pricing.The tax equivalent net interest margin was 3.73% for the three months ended June 30, 2007 and contracted slightly in comparison with the 3.74% net interest margin reported during the first quarter of 2007.Excluding the effect of the acquisition of The Bank of Venice, the net interest margin would have been 3.74%. The Company continued its investment in growth and expansion, which, combined with increased operating costs, resulted in a 16% increase in non-interest expense for the second quarter of 2007 to $10.19 million compared to $8.75 million for the second quarter of 2006. The increase includes two months of expense from The Bank of Venice totaling approximately $401,000.Compared to the previous quarter and exclusive of the effects of the merger, non-interest expense declined approximately 2% during the second quarter of 2007. Total assets increased to $1.36 billion as of June 30, 2007, representing 3% asset growth from December 31, 2006 and 10% asset growth from $1.23 billion as of June 30, 2006. Total loans increased 2% compared to $1.06 billion at December 31, 2006 and total deposits of $1.04 billion as of June 30, 2007 increased $14.6 million from December 31, 2006.As of June 30, 2007, the effect of the acquisition of The Bank of Venice increased total assets by $75.7 million, total loans by $54.0 million and total deposits by $54.9 million. As of June 30, 2007, non-performing loans were $4.40 million, or 0.4% of loans.The allowance for loan losses increased to $9.95 million, or 0.92% of total loans, reflecting the acquisition of The Bank of Venice and the excess of our provision for loan losses over net charge-offs for the period.Net charge-offs during the quarter represented 0.15% of average loans, comparable to 0.16% for the second quarter of last year. 13 Table of Contents Three Months Ended June 30, 2007 and 2006: Results of Operations For the second quarter of 2007, net income and income from continuing operations was $1.71 million compared to $2.50 million and $2.33 million respectively in the previous year’s quarter.Basic and diluted earnings per share from net income and continuing operations were $0.14 in the second quarter of 2007.In the second quarter of 2006 basic and diluted earnings per share from net income were $0.22 and $0.21, respectively, while basic and diluted earnings per share from continuing operations were $0.20.Dilution to earnings per share for the second quarter of 2007 resulting from the acquisition of The Bank of Venice was approximately $0.01 per share. Annualized return on average assets was 0.50% and 0.78% for the second quarter of 2007 and 2006, respectively, while the annualized return on average shareholders’ equity was 7.03% and 11.69% for the same periods. Net Interest Income Net interest income represents the amount by which interest income on interest-earning assets exceeds interest expense incurred on interest-bearing liabilities.Net interest income is the largest component of our income, and is affected by the interest rate environment and the volume and the composition of interest-earning assets and interest-bearing liabilities.Our interest-earning assets include loans, federal funds sold and securities purchased under agreements to resell, interest-bearing deposits in other banks and investment securities.Our interest-bearing liabilities include deposits, federal funds purchased, notes payable related to Company shares repurchased, subordinated debentures, advances from the FHLB and other short term borrowings. Net interest income was approximately $11.9 million in the three months ended June 30, 2007, level with the same period last year. Net interest income of The Bank of Venice, subsequent to its acquisition on April 30, 2007, represented approximately $388,000 of the net interest income reported.Net interest income for the period would have declined compared to the prior year absent the contribution from The Bank of Venice. The $3.1 million increase in interest and dividend income from the second quarter of 2007 over the second quarter of 2006 was mainly attributable to increased loan balances.Offsetting this increase were increases in the interest cost of transaction accounts and time deposits due to increases in these balances and higher interest cost of these deposits.Additional funding from short-term borrowings and FHLB advances increased interest expense by $1.1 million. Many of the Banks’ loans are indexed to the prime rate.The prime rate has remained level since the end of the second quarter of 2006, therefore the average yield of the loan portfolio in the second quarter of 2007 increased only 6 basis points to 7.92% from 7.86% in the comparative period in 2006. The average yield on interest-earning assets for the second quarter of 2007 was 7.49% which was a slight increase compared to the 7.48% yield earned during the second quarter of 2006. The average cost of interest-bearing liabilities increased 61 basis points from 3.87% in the second quarter of 2006 to 4.48% in the comparable period in 2007. The average cost of interest-bearing deposits and all interest-bearing liabilities reflect in part the lag effect of the increase in short-term market interest rates and the change in the funding mix for the second quarter of 2007 as compared to the same quarter in 2006.As a result of these changes, our tax equivalent net interest margin contracted 57 basis points to 3.73% from 4.30% in the second quarter of 2006.Excluding the effect of the acquisition of The Bank of Venice, the net interest margin would have been 3.74%. In the current interest rate and economic environment, we believe that our interest margin may contract further and our net interest income may also decline. We are experiencing a slow down in economic activity in our markets which has resulted in a lower level of new loan originations and fundings during the first half of the year. Excluding the effect of the acquisition of The Bank of Venice, our loans declined during this period. If our loans continue to decline, then our net interest income will decline.The predominant driver in the change in net interest income is and will continue to be the relative growth of our loans.Although the timing and possible effects of future changes in interest rates could be significant, we expect any such impact to continue to be less in extent than the relative impact of growth of earning assets. Our net interest margin and net interest income are also affected by competition for deposits in our markets and the national economy as a whole. Higher levels of competition for deposits generally result in higher interest rates paid to attract and retain deposits. Provision for Loan Losses The provision for loan losses decreased 36% to $632,000 in the second quarter of 2007 compared to $982,000 in the comparable prior year period. The higher provision for loan losses in 2006 was primarily attributable to loan growth of $67.3 million compared to a $9.8 million net decline in loans outstanding at TIB Bank during the 2007 quarter. In anticipation of a potential weakening of the economic environment, we increased economic risk factors employed in estimating the allowance during the second quarter of 2006 and have maintained these higher factors since that period. On a consolidated basis, total loans outstanding increased $44.2 million, or 4%, during the second quarter of 2007, as compared to an increase of $67.3 million, or 7%, during the second three months of 2006. This overall increase was due to the acquisition of The Bank of Venice which added $53.9 million of loans to the June 30, 2007 balance sheet and required no additional provision for loan losses during the period.Net Charge-offs, relating primarily to the indirect auto dealer loan portfolio in both periods, were $394,000, or 0.15% of average loans on an annualized basis, during the three months ended June 30, 2007, comparable to $399,000, or 0.16% of average loans on an annualized basis, for the same period in 2006. 14 Table of Contents Management continuously monitors and actively manages the credit quality of the loan portfolio and will continue to recognize the provision required to maintain the allowance for loan losses at an appropriate level. Due to primarily slower residential real estate sales and development activity in our markets, our customers are exhibiting increasing difficulty in timely payment of their loan obligations. We believe that this trend will continue in the near term. Consequently, we anticipate higher levels of delinquent and nonperforming loans, which may require higher provisions for loan losses, higher charge-offs and higher collection related expenses in future periods. Non-interest Income Non-interest income for the second quarter of 2007 was $1.61 million.This represents a 4% increase over the comparable prior year quarter which totaled $1.54 million.The increase was primarily attributable to increased service charges on deposit accounts coupled with increases in fees on mortgage loans originated and sold which collectively increased by approximately 14% compared to 2006 amounts. Other income during the second quarter of 2006 was higher resulting from a non-recurring gain on the sale of assets. Non-interest income of The Bank of Venice, subsequent to its acquisition on April 30, 2007, represented approximately $25,000 of the increased service charges and mortgage origination fees. Non-interest Expense Non-interest expense for the second quarter of 2007 was $10.2 million.This represented a 16% increase over the prior year period which totaled $8.8 million. This increase includes approximately $401,000, resulting from the operations of The Bank of Venice subsequent to the April 30, 2007 acquisition date. The overall increase reflected increased operating costs along with our continued investments in people, systems and facilities which provide the platform for future asset, deposit and revenue growth. The markets we operate in are highly competitive in all regards and our continued success requires continual investment in quality personnel, facilities, technology and infrastructure to meet the demands of our high tech and high touch customer base. The $789,000 increase in salary and employee benefits costs in the second quarter of 2007 relative to the second quarter of 2006 resulted primarily from the following three major factors. First, annual salary increases to retain and provide incentives for employees and, to a lower extent, several additional salaries resulting from increases in staff, account for approximately $254,000 of the increase. Increased insurance, benefits and payroll related costs led to an additional $133,000 of this increase. Our lower level of loan originations during the period resulted in $171,000 of lower salary and benefit cost deferrals. Additionally, the operations of The Bank of Venice, subsequent to the acquisition, represent approximately $226,000 of the increase in this caption. The $474,000 increase in occupancy expense resulted from several categories of expense. The most significant were: 1) approximately $50,000 in additional building depreciation due primarily to the occupancy of our new high profile Naples Boulevard branch and office space location in Naples Florida, 2) increased property insurance costs of approximately $102,000 due to higher insurance premiums and increased levels of coverage; 3) increased communications costs along with additional equipment depreciation costs of $99,000; 4) increased net facility rent expense of $95,000; and 5) increased repairs and maintenance costs of approximately $80,000. Finally, the operations of The Bank of Venice added approximately $66,000 of occupancy related costs to the operations of the consolidated entity for the period from acquisition to the end of the quarter. The $171,000 increase in other expense resulted from three significant categories of expense. These categories, increased professional fees of approximately $114,000, increased outsourced computer services expense of $76,000 and increased marketing and community relations expenses of $79,000 were partially offset by a decrease of approximately $126,000 in the cost of repossession operations and a $55,000 reduction of provision for unfunded commitments. The operations of The Bank of Venice represented approximately $109,000 of the total increase in other expense. Six Months Ended June 30, 2007 and 2006: Results of Operations For the first six months of 2007, net income and income from continuing operations was $3.58 million compared to $4.86 million and $4.69 million respectively in the comparable prior year period.Basic and diluted earnings per share were $0.30 and $0.29, respectively, in the first six months of 2007.In the first six months of 2006 basic and diluted earnings per share from net income were $0.42 and $0.41, respectively, while basic and diluted earnings per share from continuing operations were $0.41 and $0.40, respectively. Annualized return on average assets was 0.53% for the first six months of 2007 compared to 0.81% annualized return on average assets from continuing operations for the first six months of 2006, while the annualized return on average shareholders’ equity was 7.84% and 11.93% for the same periods. 15 Table of Contents Net Interest Income Net interest income was approximately $23.4 million in the six months ended June 30, 2007, level with the same period last year. Net interest income of The Bank of Venice, subsequent to its acquisition on April 30, 2007, represented approximately $388,000 of the net interest income reported.The $7.6 million increase in interest and dividend income from the first six months of 2007 over the comparable period of 2006 was mainly attributable to increased loans.Offsetting this increase were increases in the interest cost of transaction accounts of $2.0 million and time deposits of $2.5 million. Additional funding from short-term borrowings and FHLB advances also increased interest expense by $2.4 million. Many of the Banks’ loans are indexed to the prime rate.The higher level of the prime rate in the first six months of 2007 compared to the comparative period in 2006 is reflected in the higher average yield of the loan portfolio due to higher rates earned on variable rate loans and new loan production. The average yield on interest-earning assets for the first six months of 2007 was 7.53% which was an increase of 14 basis points compared to the 7.39% yield earned during the first six months of 2006. The average cost of interest-bearing liabilities increased 78 basis points from 3.71% in the first six months of 2006 to 4.49% in the comparable period in 2007. The average cost of interest-bearing deposits and all interest-bearing liabilities reflect in part the increase in short-term interest rates and the change in the funding mix for the first six months of 2007 as compared to the same period in 2006.As a result of these changes our tax equivalent net interest margin contracted 65 basis points to 3.73% from 4.38% in the first six months of 2006. Excluding the effects of the acquisition of The Bank of Venice, the margin during the current period would have been 3.74%. During the six months of 2007, our net interest margin was reduced in part by the higher level of short-term investment in federal funds sold. Federal funds sold increased, in general, due to net deposit growth of $14.6 million and a net decline in loans at TIB Bank. During the period, we also closely managed the repricing of maturing certificates of deposit to contain the increase in cost of these deposits. The effect was a net reduction of certificates of deposit of $67.5 million. We generated growth of $82.2 million of lower cost demand, money market and savings accounts during the six months, which more than offset the reduction of certificates of deposit and provide a more favorable mix of deposits. In addition, $50 million of floating rate (LIBOR based) FHLB advances that matured in the first quarter were refunded through $50 million of new, fixed rate FHLB advances with a term structure of three years. We were able to reduce the interest cost of maturing FHLB advances that were renewed during the period from approximately 5.39% to 4.65% due to the inverted yield curve (longer-term interest rates are lower than shorter-term floating interest rates) and the callable feature of these borrowings. 16 Table of Contents The following table presents average balances of the Company, the taxable-equivalent interest earned, and the rate paid thereon during the six months ended June 30, 2007 and June 30, 2006. 2007 2006 (Dollars in thousands) Average Balances Income/ Expense Yields/ Rates Average Balances Income/ Expense Yields/ Rates Interest-earning assets: Loans (1)(2) $ 1,072,260 $ 42,357 7.97 % $ 942,339 $ 36,342 7.78 % Investment securities (2) 137,691 3,486 5.11 % 119,540 2,928 4.94 % Interest-bearing deposits in other banks 465 12 5.20 % 470 11 4.72 % Federal Home Loan Bank stock 8,001 236 5.95 % 3,277 90 5.54 % Federal funds sold and securities sold under agreements to resell 53,766 1,405 5.27 % 22,204 506 4.60 % Total interest-earning assets 1,272,183 47,496 7.53 % 1,087,830 39,877 7.39 % Non-interest-earning assets: Cash and due from banks 21,581 24,416 Premises and equipment, net 35,345 30,841 Allowance for loan losses (9,439 ) (7,936 ) Other assets 37,910 30,833 Total non-interest-earning assets 85,397 78,154 Total assets $ 1,357,580 $ 1,165,984 Interest-bearing liabilities: Interest-bearing deposits: NOW accounts $ 154,630 $ 2,580 3.36 % $ 139,833 $ 1,687 2.43 % Money market 186,414 3,882 4.20 % 170,410 2,760 3.27 % Savings deposits 53,834 413 1.55 % 50,270 166 0.67 % Time deposits 494,557 12,268 5.00 % 456,887 9,775 4.31 % Total interest-bearing deposits 889,435 19,143 4.34 % 817,400 14,388 3.55 % Other interest-bearing liabilities: Short-term borrowings and FHLB advances 153,518 3,444 4.52 % 49,195 1,028 4.21 % Long-term borrowings 33,022 1,358 8.29 % 17,883 854 9.63 % Total interest-bearing liabilities 1,075,975 23,945 4.49 % 884,478 16,270 3.71 % Non-interest-bearing liabilities and shareholders’ equity: Demand deposits 169,745 185,213 Other liabilities 19,651 16,965 Shareholders’ equity 92,209 79,328 Total non-interest-bearing liabilities and shareholders’ equity 281,605 281,506 Total liabilities and shareholders’ equity $ 1,357,580 $ 1,165,984 Interest rate spread(tax equivalent basis) 3.04 % 3.68 % Net interest income(tax equivalent basis) $ 23,551 $ 23,607 Net interest margin (3) (tax equivalent basis) 3.73 % 4.38 % (1)Average loans include non-performing loans. (2)Interest income and rates include the effects of a tax equivalent adjustment using applicable statutory tax rates in adjusting tax exempt interest on tax exempt investment securities and loans to a fully taxable basis. (3)Net interest margin is net interest income divided by average total interest-earning assets. 17 Table of Contents Changes in Net Interest Income The table below details the components of the changes in net interest income for the six months ended June 30, 2007 and June 30, 2006.For each major category of interest-earning assets and interest-bearing liabilities, information is provided with respect to changes due to average volumes and changes due to rates, with the changes in both volumes and rates allocated to these two categories based on the proportionate absolute changes in each category. 2007 Compared to 2006 (1) Due to Changes in (Dollars in thousands) Average Volume Average Rate Net Increase (Decrease) Interest income Loans (2) $ 5,114 $ 901 $ 6,015 Investment securities (2) 457 101 558 Interest-bearing deposits in other banks - 1 1 Federal Home Loan Bank stock 139 7 146 Federal funds sold and securities purchased under agreements to resell 815 84 899 Total interest income 6,525 1,094 7,619 Interest expense NOW accounts 193 700 893 Money market 278 844 1,122 Savings deposits 13 234 247 Time deposits 850 1,643 2,493 Short-term borrowings and FHLB advances 2,335 81 2,416 Long-term borrowings 637 (133 ) 504 Total interest expense 4,306 3,369 7,675 Change in net interest income $ 2,219 $ (2,275 ) $ (56 ) (1) The change in interest due to both rate and volume has been allocated to the volume and rate components in proportion to the relationship of the dollar amounts of the absolute change in each. (2) Interest income includes the effects of a tax equivalent adjustment using applicable statutory tax rates in adjusting tax exempt interest on tax exempt investment securities and loans to a fully taxable basis. Provision for Loan Losses While on a consolidated basis, total loans outstanding increased during the first half of 2007, this overall increase was due to the acquisition of The Bank of Venice. The acquisition added $53.9 million of loans to the June 30, 2007 balance sheet and required no additional provision for loan losses during the period. The provision for loan losses decreased 28% to $1.1 million in the first half of 2007 compared to $1.5 million in the comparable prior year period. The higher provision for loan losses in 2006 was primarily attributable to loan growth of $120.4 million compared to a $32.2 million net decline in loans outstanding at TIB Bank during the 2007 period. In anticipation of a potential weakening of the economic environment, we increased economic risk factors employed in estimating the allowance during the second quarter of 2006 and have maintained these higher factors since that period. Net Charge-offs, relating primarily to the indirect auto dealer loan portfolio, were $1.4 million, or 0.26% of average loans on an annualized basis, during the six months ended June 30, 2007, comparable to $656,000, or 0.14% of average loans on an annualized basis, for the same period in 2006.Charge offs during the 2007 period include approximately $1.0 million of charge offs occurring during the first quarter of 2007 which were almost entirely related to indirect loans. This level of charge-offs was higher than we’ve historically experienced, was anticipated andresulted from collections issues in the prior year. Non-interest Income Non-interest income for the first six months of 2007 was $3.5 million.This represents a 17% increase over the comparable prior year period which totaled $3.0 million.The increase was primarily attributable to approximately $254,000 of gains recognized from the disposition of land coupled with increases in fees on mortgage loans originated and sold and service charges on deposit accounts. 18 Table of Contents Non-interest Expense Non-interest expense for the first six months of 2007 was $20.2 million.This represented a 16% increase over the prior year period which totaled $17.3 million. This increase includes approximately $401,000, resulting from the operations of The Bank of Venice subsequent to the April 30, 2007 acquisition date as discussed in greater detail above. The overall increase reflected increased operating costs along with our continued investments in people, systems and facilities which provide the platform for future asset, deposit and revenue growth. The $1.3 million increase in salary and employee benefits costs in the first six months of 2007 relative to the first six months of 2006 resulted primarily from $624,000 of annual salary increases to retain and provide incentives for employees and, to a lower extent, several additional salaries resulting from increases in staff, additional benefits and payroll related costs of approximately $281,000. Deferred salary and benefit loan origination costs were $277,000 lower due to lower levels of loan originations during the period. The $901,000 increase in occupancy expense resulted from several categories of expense. The most significant were: 1) approximately $82,000 in additional building depreciation due primarily to the occupancy of our new high profile Naples Boulevard branch and office space location in Naples Florida, 2) increased property insurance costs of approximately $240,000 due to higher insurance premiums and increased levels of coverage; 3) increased communications costs along with additional equipment depreciation costs of $272,000; and 4) increased net facility rent expense of $144,000. The $591,000 increase in other expense resulted from three significant categories of expense. These categories were as follows: increased professional fees of approximately $244,000; increased outsourced computer services expense of $89,000; and increased marketing and community relations expenses of $170,000. Balance Sheet Total assets at June 30, 2007 were $1.36 billion, up 3% from total assets of $1.32 billion at December 31, 2006.Asset growth was funded in part by an increase in deposits of $14.6 million.Total loans outstanding increased $21.8 million, or 2%, to $1.09 billion for the first six months of 2007 from year end 2006 reflecting the $54.0 million increase in loans from the acquisition of The Bank of Venice partially offset by the impact of the pay-off of several large loans at TIB Bank.Also, in the same period, investment securities increased $15.4 million. As the overall Company continues to experience growth, securities are purchased to maintain appropriate levels of liquid assets on the balance sheet. At June 30, 2007 advances from the Federal Home Loan Bank were $130.0 million, a $5.0 million increase, attributed to the acquisition of The Bank of Venice, from the $125.0 million reported at December 31, 2006. Short-term borrowings increased due to higher balances of repurchase agreements with deposit customers, reflecting our business development efforts to attract new business customers. Shareholders’ equity totaled $102.3 million at June 30, 2007, increasing $16.4 million from December 31, 2006. This increase is primarily due to 944,400 shares of common stock and 82,750 stock options issued in connection with the acquisition of The Bank of Venice with a fair value of approximately $14.0 million. Book value per share increased to $7.98 at June 30, 2007 from $7.33 at December 31, 2006.The Company declared a quarterly dividend of $0.06 per share in the first and second quarters of 2007 and $0.05875 per share in the first and second quarters of 2006. 19 Table of Contents Loan Portfolio Composition The two most significant components of our loan portfolio are classified in the condensed notes to the accompanying unaudited financial statements as commercial real estate and construction and vacant land. Our goal of maintaining high standards of credit quality include a strategy of diversification of loan type and purpose within these categories. The following charts illustrate the composition of these portfolios as of June 30, 2007. (Dollars in thousands) Commercial Real Estate Percentage Composition Mixed Use Commercial/Residential $ 94,897 16 % 1-4 Family and Multi Family 77,911 13 % Hotels/Motels 87,973 15 % Guesthouses 80,571 14 % Office Buildings 79,358 14 % Retail Buildings 61,175 11 % Restaurants 33,716 6 % Marinas/Docks 20,367 4 % Warehouse and Industrial 30,553 5 % Other 13,985 2 % Total $ 580,506 100 % Construction and Vacant Land Percentage Composition Construction: Residential
